DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 27 July 2021 has been entered; claims 1-18 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitations “fluid that tends to form a scale” render the claims indefinite, as it implies that certain conditions must be met (temperature, concentration, type of fluid, nature of scaling components, nature of the system and its components, etc.) for a wide range of potential fluids; additionally, it is unclear whether the intention is to prevent and/or treat scale that is already present, or as a preventative over time for later condition, etc. For the purposes of examination, the Examiner will use Paragraph [0024] as a guide for the types of fluids within the scope of “fluid that tends to form a scale”. 

With respect to claim 18, “the amount of antiscale agent” lacks antecedent basis in the claim language. 
With respect to claims 2-8 and 11-17, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahrens et al. (U.S. Patent Publication # 2010/0216960), hereinafter, “Ahrens”.
With respect to claims 1, 8-10, and 13, Ahrens discloses a method of inhibiting scale formation (Paragraph [0001, 0063, 0065]), comprising adding to water comprising alkaline earth metal carbonates or sulfates (Paragraph [0063], includes barium and calcium) a polycarboxylate comprising a polyacrylate backbone and pendant ether groups (see monomer in Paragraphs [0026-0032, 0044]), which when polymerized to obtain a molecular weight of 103 – 109 g/mol (Paragraph [0043]), comprises a plurality of branches (one per macromonomer A). Each acrylate backbone group possesses an unhydrolyzed group on which the ether groups are attached, and monomers B are acrylic acid, methacrylic acid (Paragraphs [0039, 0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 11, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahrens et al. (U.S. Patent Publication # 2010/0216960), hereinafter, “Ahrens”.
With respect to claims 2, 4, 5, and 15, Ahrens discloses polymerizing macromonomer A with monomer B and C at proportions of 35-99%, 0.5 to 45%, and 0.5 to 20%, respectively, to obtain the disclosed polycarboxylate (Paragraphs [0025-0035]), which has a molecular weight of 103 – 109 g/mol (Paragraph [0043]). The molecular weight of macromonomer A can vary from about 174 g/mol when n = m = 1 and A = B = C2, up to over 100,000 g/mol when n = m = 500 and A = B = C4. Ahrens discloses that the sum of n + m is preferably 10 – 150. Taking the sum as 10 as an example, and if A and B are both C2, 44 g/mol for -CH2CH2O- *100 = 440 g/mol for an example preferred macromonomer A. Taking the example where macromonomer A is 99% of the polycarboxylate and its molecular weight is 1,000 (103) g/mol, there is approximately 2 3 g/mol (Paragraph [0043]).
When the molecular weight is increased, one of ordinary skill in the art would recognize that the number of units of macromonomer A would increase in a predictable manner, and would result in situations where the polycarboxylate has “two or more branches”, “five or more branches”, “no more than 20 branches”, “five to twenty branches” as consistent with claims 2, 4, 5, and 15. One of skill in the art can conceive that many different selections of molecular weight and proportion of monomers A-C, and n and m of macromonomer A would result in a number of branches that are consistent with that which are claimed. 
Ahrens and the claims differ in that Ahrens does not teach the exact same proportions for the number of branches as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range of the number of possible branches taught by Ahrens overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Ahrens, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). 

With respect to claim 3, Ahrens discloses that the polyether groups on the branches preferably have repeat units (n+m) of 10 – 150 and can be as low as 2 (when n = m = 1) (Paragraphs [0031, 0032, 0037]), which overlaps the range in degree of polymerization of 2-20. 
Ahrens and the claims differ in that Ahrens does not teach the exact same proportions for the degree of polymerization as recited in the instant claims; however, one of ordinary skill in prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Ahrens, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). 

With respect to claims 6 and 16, Ahrens teaches a range in molecular weight for the polycarboxylate and proportions for macromonomer A which allow for a 6-100 macromonomer units A (see the discussion above in the rejection of claims 2, 4, 5, and 15). 
Ahrens and the claims differ in that Ahrens does not teach the exact same proportions for the degree of polymerization of the polymer backbone as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the molecular weight and macromonomer A content taught by Ahrens allow for situations where the number of macromonomer A content (degree of polymerization of backbone) overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Ahrens, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). 

With respect to claim 7, Ahrens discloses that the polycarboxylates have a molecular weight of 103 – 109 g/mol (Paragraph [0043]), overlapping “700 to 50,000 g/mol”.
Ahrens and the claims differ in that Ahrens does not teach the exact same proportions for the number of branches as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the number of possible branches taught by Ahrens overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Ahrens, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). 

With respect to claims 11, 12, and 18, Ahrens discloses that the polycarboxylates are dosed at 0.001-0.1% in industrial waters (Paragraph [0063]), equivalent to 10-1000 ppm, overlapping “1 to 100 ppm” and “3 to 20 ppm”.
Ahrens and the claims differ in that Ahrens does not teach the exact same proportions for the dosage as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the dosage range taught by Ahrens overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Ahrens, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally In re Peterson, 65 USPQ2d 1379 (CAFC 2003). 

With respect to claim 17, Ahrens discloses that the polyether groups on the branches preferably have repeat units (n+m) of 10 – 150 and can be as low as 2 (when n = m = 1) (Paragraphs [0031, 0032, 0037]), which overlaps the range in degree of polymerization of 2-20. 
Ahrens and the claims differ in that Ahrens does not teach the exact same proportions for the degree of polymerization as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range of n + m (the repeat units of the branches) taught by Ahrens overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Ahrens, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable pending resolution of any claim objection(s) or 112 rejection(s) set forth above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Ahrens does not teach or suggest that the unhydrolyzed groups are embodied as claimed; Ahrens teaches repeating ethoxylate groups. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778  
03 March 2022